Application by Edward C. Kesselman, pursuant to section 690.19 of the rules of this court (22 NYCRR), for an advanced ruling with respect to applicant’s past conduct pertaining to his conviction, upon a plea of guilty, to the crime of criminal sale of a controlled substance in the third degree, on March 16,1977, in the Supreme Court, New York County. The Committee on Character and Fitness for the Second and Eleventh Judicial Districts voted unanimously for the proposition that under the circumstances, the conviction would not, in and of itself, preclude his certification by said committee when and if all other requirements are met. I This court adopts the finding of the committee and finds in favor of the applicant and determines that the above-mentioned prior conviction and the acts committed by applicant which resulted therein, would not operate to disqualify the applicant on character grounds, from being admitted to practice as an attorney and counselor at law in the State of New York. Mollen, P. J., Titone, Lazer, Mangano and Lawrence, JJ., concur.